         Case 3:15-cv-00160-VAB Document 257 Filed 10/29/18 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


JOHN DOE,                                           :   CIVIL NO. 3:15-CV-00160-VAB
                                                    :
       Plaintiff,                                   :
v.                                                  :
                                                    :
THE HOTCHKISS SCHOOL,                               :
                                                    :
       Defendant.                                   :   OCTOBER 29, 2018

                              THE HOTCHKISS SCHOOL’S
                           MOTION FOR SUMMARY JUDGMENT

       The Hotchkiss School (“Hotchkiss” or the “School”) moves for summary judgment on all

counts in Plaintiff’s Complaint. As more fully set forth in the accompanying memorandum of

law, Plaintiff cannot establish that Hotchkiss owed a duty to him because the abuse he alleges

was not foreseeable. Absent evidence that his injuries were foreseeable, each of Plaintiff’s five

claims fail as a matter of law.

       Additionally, Plaintiff’s recklessness claim (Count Two) fails because he cannot prove

that Hotchkiss acted recklessly or with wanton disregard of a substantial risk of harm to Plaintiff.

Plaintiff’s claim for intentional infliction of emotional distress (Count Four) also fails because

none of Hotchkiss’ acts or omissions constitute extreme or outrageous activity as a matter of law.

And finally, Hotchkiss is also entitled to summary judgment on Plaintiff’s fiduciary duty claim

because Connecticut law does not recognize the relationship between a student and a school as

being fiduciary in nature and there is no evidence that Plaintiff entered into a special fiduciary

relationship with the School.
         Case 3:15-cv-00160-VAB Document 257 Filed 10/29/18 Page 2 of 3




       For all of the reasons set forth in Hotchkiss’ memorandum of law, summary judgment

should enter in favor of Hotchkiss on all counts of Plaintiff’s Complaint.



                                             DEFENDANT,
                                             THE HOTCHKISS SCHOOL


                                             By: /s/ Kathleen E. Dion
                                                 Bradford S. Babbitt (ct13938)
                                                 Jeffrey J. White (ct25781)
                                                 Kathleen E. Dion (ct28605)
                                                 Robinson & Cole LLP
                                                 280 Trumbull Street
                                                 Hartford, CT 06103-3597
                                                 Tel. No.: (860) 275-8200
                                                 Fax No.: (860) 275-8299
                                                 E-mail: bbabbitt@rc.com; jwhite@rc.com;
                                                 kdion@rc.com
         Case 3:15-cv-00160-VAB Document 257 Filed 10/29/18 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that, on this 29th day of October, 2018, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF system.


                                              /s/ Kathleen E. Dion
                                               Kathleen E. Dion
